AFFIRMED in part; REVERSE and REMAND and Opinion Filed February
10, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00095-CV

                          CLAUDE SHORT, Appellant
                                   V.
                        JACQUELINE SHORT, Appellee

               On Appeal from the 302nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-18211

                         MEMORANDUM OPINION
              Before Justices Partida-Kipness, Reichek, and Goldstein
                            Opinion by Justice Reichek
      In this restricted appeal, Claude Short challenges the sufficiency of the

evidence to support the property division set out in the final decree of divorce. For

reasons set out below, we reverse the divorce decree only as to the division of

property and remand the cause to the trial court for further proceedings on that issue.

      Claude and Jacqueline Short had been married for twenty-five years when

Jacqueline filed for divorce. Claude was served with process but did not file an

answer. According to the final decree of divorce, the case was heard on November


                                          1
5, 2020, and Jacqueline appeared in person with her attorney and announced ready

for trial. Claude was not present and “wholly made default.” The decree was

interlineated to strike that the “record of testimony was duly reported by the court

reporter” and replaced with the “record of testimony was waived by the parties with

the consent of the District Court.”

      In the decree, the trial court granted the divorce and, among other things,

found the following was a “just and right division” of the parties’ marital estate. The

court awarded Jacqueline all of her retirement accounts, half of Claude’s retirement

accounts, a 2019 Chevrolet Tahoe, the parties’ house and all contents and

furnishings, her military identification and insurance, and all property in her

possession. Claude received half of his retirement, the vehicle in his possession, the

business known as Cisco Trucking and all debts associated with it, and all property

in his possession. Five months later, Claude filed this restricted appeal challenging

the property division.

      To prevail on a restricted appeal, an appellant must demonstrate that (1) the

notice of appeal was filed within six months of the date or the judgment or order; (2)

he was a party to the suit; (3) he did not participate in the hearing that resulted in the

judgment complained of and did not timely file a postjudgment motion or request

for findings of fact and conclusions of law; and (4) error is apparent on the face of

the record. See TEX. R. APP. P. 30; Alexander v. Lynda’s Boutique, 134 S.W.3d 845,

848 (Tex. 2004). For purposes of a restricted appeal, the face of the record consists

                                          –2–
of all the papers before the trial court at the time judgment was rendered; as such,

the scope of appeal is the same as with any ordinary appeal. Champion v. Estlow,

456 S.W.3d 363, 364 (Tex. App.—Austin 2015, pet. denied). But the standard of

appellate review is more restrictive than with an ordinary appeal in that the reviewing

court does not draw any inferences or presumptions from the record, but must look

to the face of the record itself. Id. Here, the issue is whether there is error apparent

on the face of the record.

      Claude asserts there is no evidence to support a just and right property division

of the marital estate. After considering the face of the record, we agree.

      As a general rule, when a defendant fails to answer, as here, no evidence is

required to support a default judgment because that failure to answer is taken as an

admission of the factual allegations in a plaintiff’s petition. See Agraz v. Carnley,

143 S.W.3d 547, 552 (Tex. App.—Dallas 2004, no pet.). However, that general rule

is limited in a divorce case. In a suit for divorce, the petition may not be taken as

confessed if the respondent does not file an answer. TEX. FAM. CODE ANN. § 6.701.

Thus, if a respondent in a divorce case fails to answer or appear, the petitioner must

still present evidence to support the material allegations in the petition. Vazquez v.

Vazquez, 292 S.W.3d 80, 83–84 (Tex. App.—Houston [14th Dist.] 2007, no pet). In

her petition for divorce, Jacqueline requested the court (if the parties did not reach

an agreement) to divide their estate in a manner that was “just and right, as provided



                                          –3–
by law” and award her a disproportionate share due to Claude’s fault in the breakup

of the marriage.

      Section 7.001 of the family code requires the trial court to order a division of

the estate of the parties in a manner that the court deems just and right, having due

regard for the rights of each party and any children of the marriage. TEX. FAM. CODE

ANN. § 7.001. Each spouse has the burden to present sufficient evidence of the value

of the community estate to enable the trial court to make a just and right division.

Fuentes v. Zaragoza, 555 S.W.3d 141, 162 (Tex. App.—Houston [1st Dist.] 2018,

no pet.). The division of a community estate need not be equal; there must only be

a reasonable basis for the division. Id.

      Here, the decree shows that an in-person hearing was conducted, but the

record of testimony was waived “by the parties” with the trial court’s consent.

Moreover, a statement from the court reporter to this Court confirms that no

reporter’s record was made. Claude was neither present nor represented by counsel

at the hearing; therefore, the making of a record could not be waived as to Claude.

Because the family code does not allow the petition to be taken as confessed if the

respondent does not file an answer, this case is akin to a post-answer default

judgment where the plaintiff is required to offer evidence and prove its case. In such

a case, the failure to appear is considered neither an abandonment of the defendant’s

answer nor an implied confession of any issues. If the plaintiff offers evidence in

the absence of the defendant or her attorney, the failure to have the court reporter

                                           –4–
present to make a record constitutes reversible error. Bechem v. Reliant Energy

Retail Servs., LLC, 441 S.W.3d 839, 846 (Tex. App.—Houston [14th Dist.] 2014,

no pet.).        The error is not harmless because, without a reporter’s record, the

reviewing court is unable to determine if sufficient evidence was submitted to

support the judgment. Id.

         Here, there is no reporter’s record from the hearing indicating whether the

trial court made a property division based upon pleadings or upon sufficient evidence

submitted at trial. In reaching this conclusion, we acknowledge that Claude has

focused his argument on the insufficiency of an affidavit that had been filed with the

trial court clerk. As Jacqueline has pointed out, the affidavit is attached only to his

brief and is not part of our record on appeal. Roa v. City of Denison, No. 05-15-

01594-CV, 2015 WL 1213244, at *1 (Tex. App.—Dallas 2015, no pet.). She does

not argue that the affidavit supports the property division; rather, she asks that we

do not consider it, we waive Claude’s complaint for failing to “bring forward the

record,” and we presume the court had sufficient evidence. But, as previously noted,

the face of the record here shows that no reporter’s record was made of the hearing,

and the trial court could not rely on the pleadings.1


1
   We note that if the affidavit was properly before us and we considered it in our review, we would agree that the
affidavit is insufficient on its face to support the division of property in this case. In the affidavit, Jacqueline asserted
only that the decree contained the “property settlement requested by me” and that it was “fair and equitable.” See
Chapa v. Chapa, No. 04-17-00345-CV, 2018 WL 1934240, at *2 (Tex. App.—San Antonio Apr. 25, 2018, no pet.)
(mem. op.) (reversing default divorce judgment in restricted appeal because no evidence in record supported
conclusion that division was “just and right”); O’Neal v. O’Neal, 69 S.W.3d 347, 350 (Tex. App.—Eastland 2002, no
pet.) (same).


                                                           –5–
      Claude also asserts that the trial court erred if it found there was a property

settlement agreement between the parties. In the decree, the trial court found that

the parties had “entered a written agreement as contained in this decree by virtue of

having approved this decree as to both form and substance.” But as Jacqueline

concedes, Claude did not sign the decree and therefore did not approve “its form and

substance.” Rather, as she agrees, Claude was “wholly in default” and made no

appearance at the final hearing. Accordingly, the property division could not be

based on any settlement agreement. We sustain Claude’s issues.

      We reverse the trial court’s final decree of divorce only with respect to the

trial court’s division of property and remand for further proceedings on that issue.

We affirm that portion of the decree granting the parties a divorce.




                                           /Amanda L. Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE
210095F.P05




                                        –6–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

CLAUDE SHORT, Appellant                       On Appeal from the 302nd Judicial
                                              District Court, Dallas County, Texas
No. 05-21-00095-CV           V.               Trial Court Cause No. DF-19-18211.
                                              Opinion delivered by Justice
JACQUELINE SHORT, Appellee                    Reichek; Justices Partida-Kipness
                                              and Goldstein participating.

       In accordance with this Court’s opinion of this date, the final decree of
divorce is AFFIRMED in part and REVERSED in part. We REVERSE that
portion of the final decree of divorce that divides the community estate. We
AFFIRM that portion of the decree granting the parties a divorce. We REMAND
this cause to the trial court for further proceedings regarding the property division
consistent with the opinion.

      It is ORDERED that appellant CLAUDE SHORT recover his costs of this
appeal from appellee JACQUELINE SHORT.


Judgment entered this 10th day of February 2022.




                                        –7–